Title: From Thomas Jefferson to James Monroe, 5 April 1798
From: Jefferson, Thomas
To: Monroe, James


          
            Philadelphia Apr. 5. 98.
          
          I wrote you last on the 21st. of Mar. since which yours of the 26th. of March is recieved. Yesterday I had a consultation with mr Dawson on the matter respecting Skipwith. we have neither of us the least hesitation, on a view of the ground, to pronounce against your coming forward in it at all. your name would be the watchword of party at this moment, and the question would give opportunities of slander, personal hatred, and injustice, the effect of which on the justice of the case cannot be calculated. let it therefore come forward in Skipwith’s name, without your appearing even to know of it. but is it not a case which the Auditor can decide? if it is, that tribunal must be first resorted to.—I do not think Scipio worth your notice. he has not been noticed here but by those who were already determined. your narrative and letters wherever they are read produce irresistable conviction, and cannot be attacked but by a contradiction of facts, on which they do not venture. finding you unassailable in that quarter, I have reason to believe they are preparing a batch of small stuff, such as refusing to drink Genl. Washington’s health, speaking ill of him & the government, withdrawing civilities from those attached to him, countenancing Paine to which they add connivance at the equipment of privateers by Americans. I am told some sort of an attack is preparing, founded on the depositions of 2. or 3. Americans. we are therefore of opinion here that Dr. Edwards’s certificate (which he will give very fully) should not be published, but reserved to repel these slanders, adding to it such others as the nature of them may call for. mr Dawson thinks he can easily settle the disagreeable business with M. the difficulty & delicacy will be with G. he is to open the matter to them to day and will write to you this evening. it is  really a most afflicting consideration that it is impossible for a man to act in any office for the public without encountering a persecution which even his retirement will not withdraw him from. at this moment my name is running through all the city as detected in a criminal correspondence with the French directory, & fixed upon me by the documents from our envoys now before the two houses. the detection of this by the publication of the papers, should they be published, will not relieve all the effects of the lie, and should they not be published, they may keep it up as long and as successfully as they did and do that of my being involved in Blount’s conspiracy. the question for the publication of the communications from our envoys is now under consideration in both houses. but if published, you cannot get them till another post. the event of mr Sprigg’s resolutions is extremely doubtful. the first one now under consideration (to wit that it is not expedient to resort to war) will perhaps be carried or rejected by a majority of 1. or 2. only. consequently it is impossible previously to say how it will be. all war-measures, dehors of our country will follow the fortune of that resolution. measures for internal defence will be agreed to. letters from France by a vessel which left Havre Feb. 5. express the greatest certainty that the French government, classing us in all her measures with Denmark & Sweden, has no more idea of declaring war against us than against them. consequently it rests with ourselves. present my best respects to mrs Monroe & accept yourself friendly salutations & Adieux.
          
            P.S. I will hereafter seal my letters with wax, & the same seal. pay attention if you please to the state of the impression.
          
        